Notice of Pre-AIA  or AIA  Status
Detailed Office Action
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-36 have been cancelled.
Claims 37-46 are pending and under examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 37-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48 and 52-53 of copending Application No. 16/839,907 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 48 in the co-pending 16/839,907 directs to a bioconjugate product having the same structure as in current claim 37 and claim 43 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 37-41 and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olejnik (Nucleic Acids Res.  1999 27:4626; IDS reference).

Olejnik teaches a composition comprising a mass-tag attached to a probe (shown below). 
    PNG
    media_image1.png
    200
    572
    media_image1.png
    Greyscale

The M is the mass-tag, 
    PNG
    media_image2.png
    18
    34
    media_image2.png
    Greyscale
 (spacer), and nucleic acid probe for targeting DNA molecule in a sample (See Abstract and Figure 2). The middle portion shows the core structure of the recited compound in claim 43 (applicants call photocleavable linker “PC-linker”).

The composition of current application is shown below: 
    PNG
    media_image3.png
    189
    504
    media_image3.png
    Greyscale

The difference between the current composition and that of the Olejnik lies in the N and C-terminus positions of mass-tag and the probe. The current invention couples the probe at the N-terminus and mass-tag on the C-terminus of the PC-linker, whereas the composition of Olejnik conjugating the probe on the C-terminus and mass-tag on the N-terminus instead.  However switching terminus side for conjugating both mass-tag and probe to a linker is within routine skill/practice in the art. Absence of evidence to the contrary, merely switching sides of N/C terminus for conjugating probe/tag while keeping the core structure of PC-linker intact is prima facie to one ordinary skill in the art. 

With regard to claim 38, the probe is a nucleic acid (Abstract).

With regard to claim 40-41 and 45-46, the mass-tag is a polypeptide (Abstract).

With regard to claim 44, the reactable moiety from the probe is a phosphate group on the nucleic acid molecule (See Figure 2). 

With regard to claim 39, it is noted that the recited feature directing to immobilize the probe on a surface, whereas Olejnik teaches immobilizing target DNA on the surface (See Materials and Methods).  However such rearrangement is prima facie to one ordinary skill since the purpose is for detection of target DNA molecule in a sample. It is well-known and commonly practiced in the field to manipulate as well as optimize the binding assay, e.g. either immobilize target or ligand on a solid surface, for the determination of the amount of the target molecule in a sample. 
 

7.	Claims 37-41 and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamaire (US 20110151451).

Lamaire teaches a bioconjuate comprising a general formula (A-X-B) where A is a peptide mass tag, X a photocleavable linker (PC linker) and B is an antibody probe (See Col. 4, line 5-10, line 25-35; Col. 7-8 for photocleavable linker; claim 1-3). The photo cleavable linker has structure as recited in claims 37 and 43 (See Col. 7-8).  

The difference between the current invention and the reference of Lamaire lies in the N/C-terminus for the conjugate which the current one is opposite to that of Lamaire. 
Under the same rationale as discussed above, switching terminus side for conjugating both mass-tag and probe is within routine skill/practice in the art. Absence of evidence to the contrary, merely switching sides for conjugating probe/tag while keeping the core structure of PC-linker intact is prima facie to one ordinary skill in the art. 

8.	Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olejnik or Lamaire as applied to claims 37-41 and 43-46  above, and further in view of Dower (US 6309842).

Both Olejnik and Lamaire references have been discussed above, but both use peptide as mass tag, not nucleotide DNA. 

Dower teaches conjugating DNA tag to a photocleavable linker as a reporter molecule for detection purpose (See Figure 8; Col. 8, line 62-67; Col. 32, line 32-40; Col. 33, line 62-67). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Dower conjugating DNA tag to the photolinker of the bioconjate as an alternative means for identifying target molecule. One ordinary skill in the art would have been motivated to use an alternative identifying means, such as DNA tag coupled to the photocleavable linker, to identify the target molecule in a sample because using either peptide or DNA tag has been shown for identification purpose and one artisan in the field would have reasonable expectation of success. 

					Conclusion 
9.	No claim is allowed. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641